Name: Commission Regulation (EEC) No 685/85 of 13 March 1985 amending the corrective amount in the olive oil sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy
 Date Published: nan

 No L 75/ 10 Official Journal of the European Communities 16. 3 . 85 COMMISSION REGULATION (EEC) No 685/85 of 13 March 1985 amending the corrective amount in the olive oil sector tion (EEC) No 683/85 (3), the corrective amount in force for the 1984/85 marketing year, as previously fixed by Commission Regulation (EEC) No 3062/84 (4), should be amended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 2919/82 (2) introduced a corrective amount applicable to trade in olive oil between Greece and the other Member States and between Greece and non-member countries ; Whereas, as a result of the amendment to the consumption aid laid down by Commission Regula HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Regulation (EEC) No 2919/82 in the olive oil sector is hereby amended as provided for in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 March 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 1 , 1 . 1 . 1981 , p . 8 . (2) OJ No L 304, 30.10.1982, p . 57. (3) See page 7 of this Official Journal . b) OJ No L 288, 1 . 11 . 1984, p. 58 . 16 . 3 . 85 Official Journal of the European Communities No L 75/ 11 ANNEX (ECU/100 kg) Description Corrective amount to be charged by Greece on imports from the other Member States and granted by Greece on exports to the other Member States Corrective amount to be added in Greece to the levy to the refunds Olive oil put up in immediate packing of a net capacity of five litres or less 15.07 Ala) ) 15.07 A II a) &gt; 4,61 4,61 4,61 15.07 A II b) i